DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 115.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because, in the first sentence “a work vehicle may include a controller may be configured” should read -- a work vehicle may include a controller to be configured --.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In Para 0001, “allowing the work vehicle executes a constant” should read -- allowing the work vehicle to execute a constant --.  
In Para 0041, “or the reverse direction (FIG. 2)” should read -- or the reverse direction 36 (FIG. 1) --.
Appropriate correction is required.
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  “when the operator selection received” should read -- when the operator selection is received --.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first interface element comprises…” and “a second interface element configured…” in claims 3 and 13, and “an operator control device configured to…” in claims 5-7.
Support can be found in the speciation for “a first interface element comprises…” and “a second interface element configured…” in Para 0032 as touchscreen buttons, knob(s), dial(s), switch(es) and/or the like.  Support can be found in the speciation for “an operator control device configured to…” in Para 0019 as lever(s), joystick(s), steering wheel(s), pedal(s) and/or the like.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10093355; hereinafter Wang).
In regards to claim 1, Wang teaches of a system for controlling the operation of a work vehicle (Abstract), the system comprising: 

a first motor configured to rotationally drive the first traction device (Fig 1 Part 114, column 7 lines 33 – 59); 
a second motor configured to rotationally drive the second traction device (Fig 1 Part 116, column 7 lines 33 – 59); 
a user interface (column 18 lines 11 – 20)… 
a controller communicatively coupled to the user interface (column 18 lines 11 – 20, Fig 15), the controller configured to: 
provide for display on the user interface (column 18 lines 11 – 20)… 
receive an input associated with an operator selection (column 4 lines 23-34, column 4 lines 57-63, column 18 lines 11 – 20)…
determine a first rotational speed for the first traction device and a second rotational speed for the second traction device based on the desired [turn], the first rotational speed differing from the second rotational speed by a rotational speed differential associated with the desired [turn] (Column 4 lines 48 – 57, Column 9 line 28 – column 10 line 6, column 7 lines 33 – 59); and
control the operation of the first and second motors to rotationally drive the first and second traction devices at the first and second rotational speeds, respectively, such that the work vehicle is moved along a travel path having the desired [turn] (Column 4 lines 51 – 57, Column 9 line 28 – column 10 line 6, column 7 lines 33 – 59).

the controller configured to: 
provide for display on the user interface the turning radius of the work vehicle;
receive an input associated with an operator selection of the displayed turning radius as a desired turning radius;
determine a first rotational speed for the first traction device and a second rotational speed for the second traction device based on the desired turning radius, the first rotational speed differing from the second rotational speed by a rotational speed differential associated with the desired turning radius; and
control the operation of the first and second motors to rotationally drive the first and second traction devices at the first and second rotational speeds, respectively, such that the work vehicle is moved along a travel path having the desired turning radius.
	However, Wang does imply/suggest that a user interface configured to display a turning radius of the work vehicle (column 4 lines 48-63, column 4 lines 23-34, column 8 lines 19 – 43, column 8 lines 65 – column 9 line 14, column 18 lines 11 – 20; where if a desired path can be drawn on a graphical user interface then vehicle path can be displayed based on the desired path, which would include a turning radius; also, an angle and a position of a vehicle can be used to determine a turning radius of a vehicle); 
the controller configured to: 
provide for display on the user interface the turning radius of the work vehicle (column 4 lines 48-63, column 4 lines 23-34, column 8 lines 19 – 43, column 8 lines 65 – column 9 line 14, column 18 lines 11 – 20; where if a desired path can be drawn on a graphical user interface then vehicle path can be displayed based on the desired path, which would include a turning radius; also, an angle and a position of a vehicle can be used to determine a turning radius of a vehicle); 

determine a first rotational speed for the first traction device and a second rotational speed for the second traction device based on the desired turning radius, the first rotational speed differing from the second rotational speed by a rotational speed differential associated with the desired turning radius (Column 4 lines 48 – 57, Column 9 line 28 – column 10 line 6, column 7 lines 33 – 59; where the controller can adjust the speed and direction of the drive motors based on the operator’s inputs); and 
control the operation of the first and second motors to rotationally drive the first and second traction devices at the first and second rotational speeds, respectively, such that the work vehicle is moved along a travel path having the desired turning radius (Column 4 lines 51 – 57, Column 9 line 28 – column 10 line 6, column 7 lines 33 – 59; where the controller can adjust the speed and direction of the drive motors based on the operator’s inputs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input and the user interface display and the control of the first and second traction devices, as explicitly taught by Wang, to include a desired turning radius, as implied by Wang, in order to allow the operator to select or input the preferred navigation parameters to allow a navigation path to be created, and to allow an operator to input information about the vehicle or the terrain to help generate the navigation path (column 14 lines 24 – 38). 
In regards to claim 2, Wang teaches of the system of claim 1, wherein the user interface comprises a graphical user interface for displaying the turning radius (column 4 lines 48-63, column 4 
In regards to claim 4, Wang teaches of the system of claim 2, wherein the turning radius comprises a plurality of turning radii of the work vehicle, the graphical user interface comprising a plurality of interface elements, each interface element corresponding to one turning radius of the plurality of turning radii (column 4 lines 48-63, column 4 lines 23-34, column 18 lines 11 – 20, column 11 line 62 – column 12 line 3; where the width of the navigation path is a turning radii).
In regards to claim 5, Wang teaches of the system of claim 1, further comprising: 
an operator control device configured to receive an operator input associated with a desired ground speed of the work vehicle, the operator input device communicatively coupled to the controller (Column 4 lines 23 – 34, Fig 2 Parts 234 and 236, column 11 lines 28 – 40), wherein the controller is further configured to: 
receive the operator input from the operator control device (Column 4 lines 23 – 34, Fig 2 Parts 234 and 236, column 11 lines 28 – 40); and 
adjust the first and second rotational speeds based on the desired ground speed (column 13 lines 3 – 48).
In regards to claim 6, Wang teaches of the system of claim 1, further comprising: 
an operator control device configured to receive an operator input associated with a selected direction of a forward direction or a reverse direction, the operator input device communicatively coupled to the controller (Column 4 lines 23 – 34, Fig 2 Parts 234 and 236, column 11 lines 28 – 40, column 13 lines 3 – 48), wherein the controller is further configured to: 
receive the operator input from the operator control device (Column 4 lines 23 – 34, Fig 2 Parts 234 and 236, column 11 lines 28 – 40, column 13 lines 3 – 48); and 

In regards to claim 8, Wang teaches of the system of claim 1, wherein the first motor and the second motor comprise a first hydraulic motor and a second hydraulic motor, respectively (column 7 lines 55 – 59).
In regards to claim 9, Wang teaches of the system of claim 1, wherein the first and second traction devices comprise first and second tracks, respectively (Fig 1, column 2 lines 14 – 23).
In regards to claim 10, Wang teaches of the system of claim 1, wherein the work vehicle comprises a construction vehicle (Fig 1, column 2 lines 14 – 23).
In regards to claims 11-12, 14-16, and 18-20, the claims recite analogous limitations to claims 1-2, 4-6, and 8-10, respectively, and are therefore rejected under the same premise.  
Claims 3, 7, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ray et al. (US 9826673; already of record from IDS; hereinafter Ray).
In regards to claim 3, Wang teaches of the system of claim 2, wherein the user interface further comprises a first interface element configured to receive an operator input associated with adjusting the turning radius displayed by the graphical user interface (column 4 lines 48-63, column 4 lines 23-34, column 18 lines 11 – 20, column 11 line 62 – column 12 line 3)… 
However, Wang does not specifically teach that a second interface element configured to receive the operator selection of the desired turning radius, the desired turning radius corresponding to the turning radius currently displayed by the graphical user interface when the operator selection received.
However, Ray, in the same field of endeavor, teaches of a second interface element configured to receive the operator selection of the desired turning radius, the desired turning radius corresponding 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of claim 2, as taught by Wang, to include a second interface element configured to receive the operator selection of the desired turning radius, the desired turning radius corresponding to the turning radius currently displayed by the graphical user interface when the operator selection received, as taught by Ray, in order to allow for the operator to select parameters that establish an efficient swath acquisition path that can reduce fuel consumption, reduce swatch acquisition time, or reduce lateral loads (Ray Column 3 lines 39 – 45).
 In regards to claim 7, Wang teaches of the system of claim 1…
However, Wang does not teach that an operator control device configured to receive a manual steering input from the operator, the operator control device communicatively coupled to the controller, wherein the controller is further configured to: 
receive the manual steering input from the operator control device when the work vehicle is moved along the travel path; and 
upon receipt of the manual steering input, override the desired radius based on the manual steering input.
Ray, in the same field of endeavor, teaches that an operator control device configured to receive a manual steering input from the operator, the operator control device communicatively coupled to the controller (Fig 2 Part 54, column 6 lines 42 – 56), wherein the controller is further configured to: 
receive the manual steering input from the operator control device when the work vehicle is moved along the travel path (column 6 lines 42 – 56 column 8 lines 25 – 37); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Wang, to include receiving a manual input from an operator that can override the desired radius based on the manual steering input, as taught by Ray, in order to allow for the operator to be able to control the vehicle and have the process end, allowing the operator to drive the vehicle as needed (column 6 lines 42 – 56).
In regards to claims 13 and 17, the claims recite analogous limitations to claims 3 and 7, respectively, and are therefore rejected under the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. (US 10150501) teaches of a driver controlling the turning radii of a zero turn vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/14/2021